
	

115 S2763 IS: Providing Officers With Electronic Resources Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2763
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Brown (for himself, Mr. Markey, Mr. Rubio, Mr. Portman, Mr. Schumer, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide grants to State, local, territorial, and tribal law enforcement agencies to purchase
			 chemical screening devices and train personnel to use chemical screening
			 devices in order to enhance law enforcement efficiency and protect law
			 enforcement officers. 
	
	
		1.Short title
 This Act may be cited as the Providing Officers With Electronic Resources Act or the POWER Act.
		2.Findings; purpose
 (a)FindingsCongress finds that— (1)chemical screening devices enhance the ability of law enforcement agencies to identify unknown chemical substances seized or otherwise encountered by law enforcement officers; and
 (2)equipping law enforcement agencies with technology that can more efficiently identify substances, such as heroin, fentanyl, methamphetamine, and other narcotics, will ensure that law enforcement agencies can—
 (A)investigate cases more quickly and safely; (B)better deploy resources and strategies to combat illegal substances from entering and harming communities throughout the United States; and
 (C)share spectral data with other law enforcement agencies and State and local fusion centers. (b)PurposeThe purpose of this Act is to provide grants to State, local, and tribal law enforcement agencies to purchase chemical screening devices and train personnel to use chemical screening devices in order to—
 (1)enhance law enforcement efficiency; and (2)protect law enforcement officers.
 3.DefinitionsIn this Act: (1)ApplicantThe term applicant means a law enforcement agency that applies for a grant under section 4.
 (2)Attorney GeneralThe term Attorney General means the Attorney General, acting through the Director of the Office of Community Oriented Policing Services.
 (3)Chemical screening deviceThe term chemical screening device means an infrared spectrophotometer, mass spectrometer, nuclear magnetic resonance spectrometer, Raman spectrophotometer, ion mobility spectrometer, or any other scientific instrumentation that is able to collect data that can be interpreted to determine the presence and identity of a covered substance.
 (4)Chief law enforcement officerThe term chief law enforcement officer has the meaning given the term in section 922(s) of title 18, United States Code. (5)Covered substanceThe term covered substance means—
 (A)fentanyl; (B)any other synthetic opioid; and
 (C)any other narcotic or psychoactive substance. (6)Grant fundsThe term grant funds means funds from a grant awarded under section 4.
 (7)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (8)Law enforcement agencyThe term law enforcement agency means an agency of a State, unit of local government, or Indian tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
 (9)PersonnelThe term personnel— (A)means employees of a law enforcement agency; and
 (B)includes scientists and law enforcement officers. (10)RecipientThe term recipient means an applicant that receives a grant under section 4.
 (11)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).
			4.Grants
 (a)Grants authorizedThe Attorney General may award grants to applicants to—
 (1)purchase a chemical screening device; and (2)train personnel to use, and interpret data collected by, a chemical screening device.
				(b)Applications
 (1)In generalThe chief law enforcement officer of an applicant shall submit to the Attorney General an application that—
 (A)shall include— (i)a statement describing the need for a chemical screening device in the jurisdiction of the applicant; and
 (ii)a certification— (I)of the number of chemical screening devices the applicant owns or possesses;
 (II)that not less than 1 employee of the applicant will be trained to— (aa)use any chemical screening device purchased using grant funds; and
 (bb)interpret data collected by any chemical screening device purchased using grant funds; and (III)that the applicant will make any chemical screening device purchased using grant funds reasonably available to test a covered substance seized by a law enforcement agency near the jurisdiction of the applicant; and
 (B)in addition to the information required under subparagraph (A), may, at the option of the applicant, include—
 (i)information relating to— (I)the process used by the applicant to identify a covered substance seized by the applicant, including—
 (aa)the approximate average amount of time required for the applicant to identify a covered substance; and
 (bb)as of the date of the application, the number of cases in which the applicant is awaiting identification of a covered substance;
 (II)any documented case of a law enforcement officer, first responder, or treating medical personnel in the jurisdiction of the applicant who has suffered an accidental drug overdose caused by exposure to a covered substance while in the line of duty;
 (III)any chemical screening device the applicant will purchase using grant funds, including the estimated cost of the chemical screening device; and
 (IV)any estimated costs relating to training personnel of the applicant to use a chemical screening device purchased using grant funds; and
 (ii)data relating to— (I)the approximate amount of covered substances seized by the applicant during the 2-year period ending on the date of the application, categorized by the type of covered substance seized; and
 (II)the approximate number of covered substance overdoses in the jurisdiction of the applicant that the applicant investigated or responded to during the 2-year period ending on the date of the application, cat­e­go­rized by fatal and nonfatal over­doses.
							(2)Joint applications
 (A)In generalTwo or more law enforcement agencies, including law enforcement agencies located in different States, that have jurisdiction over areas that are geographically contiguous may submit a joint application for a grant under this section that includes—
 (i)for each law enforcement agency— (I)all information required under paragraph (1)(A); and
 (II)any optional information described in paragraph (1)(B) that each law enforcement agency chooses to include;
 (ii)a plan for the sharing of any chemical screening devices purchased or training provided using grant funds; and
 (iii)a certification that not less than 1 employee of each law enforcement agency will be trained to— (I)use any chemical screening device purchased using grant funds; and
 (II)interpret data collected by any chemical screening device purchased using grant funds. (B)SubmissionLaw enforcement agencies submitting a joint application under subparagraph (A) shall—
 (i)be considered as 1 applicant; and (ii)select the chief law enforcement officer of one of the law enforcement agencies to submit the joint application.
						(c)Restrictions
 (1)Supplemental fundsGrant funds shall be used to supplement, and not supplant, State, local, and tribal funds made available to any applicant for any of the purposes described in subsection (a).
 (2)Administrative CostsNot more than 3 percent of any grant made under this section may be used for administrative costs. (d)Reports and records (1)ReportsFor each year during which grant funds are used, the recipient shall submit to the Attorney General a report containing—
 (A)a summary of any activity carried out using grant funds; (B)an assessment of whether each activity described in subparagraph (A) is meeting the needs described in subsection (b)(1)(A)(i) that the applicant identified in the application submitted under subsection (b); and
 (C)any other information relevant to the purpose of this Act that the Attorney General may determine appropriate.
 (2)RecordsFor the purpose of an audit by the Attorney General of the receipt and use of grant funds, a recipient shall—
 (A)keep— (i)any record relating to the receipt and use of grant funds; and
 (ii)any other record as the Attorney General may require; and
 (B)make the records described in subparagraph (A) available to the Attorney General upon request by the Attorney General.
 5.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $20,000,000 for fiscal year 2019 to carry out section 4.
		
